Citation Nr: 0707899	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-18 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the claim.

The Board notes that the veteran also perfected an appeal to 
the July 2002 rating decision's denial of service connection 
for post-traumatic stress disorder (PTSD).  However, service 
connection was subsequently established for this disability 
by a March 2005 rating decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

The Board further notes that the issue of entitlement to an 
initial rating in excess of 10 percent for a right wrist 
fracture was included as part of the original Statement of 
the Case (SOC) in June 2003, as well as on Supplemental SOCs 
in August 2003 and March 2005.  Moreover, the veteran's 
accredited representative included this issue on statements 
dated in July 2005 and February 2007.  Nevertheless, on his 
July 2003 Substantive Appeal, he reported that he was only 
appealing the PTSD and low back claims; i.e., he indicated 
that he was not appealing the right wrist claim.  As such, he 
did not perfect an appeal on that issue, and the Board has no 
jurisdiction to address it.  See 38 C.F.R. § 20.200, 20.202, 
20.302.  To the extent the statements from his representative 
indicate he has submitted a new increased rating claim, the 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect the 
veteran currently has a low back disorder.



CONCLUSION OF LAW

Service connection is not warranted for a low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
June 2002, which is clearly prior to the July 2002 rating 
decision that is the subject of this appeal.  In pertinent 
part, this letter informed the veteran of the evidence 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as 
the holding in Quartuccio, supra.  

The Board acknowledges that the veteran was not provided with 
notification regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, for the 
reasons stated below, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disorder.  Accordingly, 
any deficiency in the notification discussed by 
Dingess/Hartman has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in statements dated in July 2005 and 
February 2007, the veteran's accredited representative cited 
to relevant statutory and regulatory provisions regarding 
service connection claims.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that is not of record.  As part of his July 2003 Substantive 
Appeal, he indicated that he did not want a Board hearing in 
conjunction with this appeal.  Moreover, he was accorded a VA 
medical examination in this case.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disorder.

The Board notes that a thorough review of the in- and post-
service medical records does not reflect that the veteran has 
been diagnosed with a chronic low back disorder.  For 
example, he was accorded a VA general medical examination in 
July 2002, but the examiner only found two brief episodes of 
acute back pain and remote history of fall complicated by 
right wrist fracture and trauma to the low back.  As such, 
the examiner did not indicate a current, chronic low back 
disorder.  This finding is supported by the fact that 
physical examination of the low back revealed full range of 
motion in forward flexion, extension, lateral rotation, and 
lateral flexion.  Moreover, the back appeared of normal 
musculature without atrophy or asymmetry.

The Board acknowledges the veteran's complaints of low back 
pain, as documented on the aforementioned July 2002 VA 
examination.  However, service connection is not authorized 
for pain alone, in the absence of a medical diagnosis.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, sub. nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board acknowledges that the record reflects the veteran 
engaged in combat while on active duty, as documented by his 
DD Form 214 which notes that he was awarded a Combat 
Infantryman Badge.  Accordingly, he is entitled to 
consideration of 38 U.S.C.A. § 1154(b), which provides that 
in the case of any veteran who engaged in combat with the 
enemy in active military service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  However, 
this claim is not being denied on the basis of anything the 
veteran alleged occurred while engaged in combat, but on the 
lack of any competent medical evidence of a current 
disability.  The provisions of 38 U.S.C.A. § 1154 do not 
eliminate the requirement for medical evidence of either a 
current disability or a nexus.  See Brock v. Brown, 10 Vet. 
App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza v. Brown, 7 Vet. App. 
458, 507 (1995)).

The Board further notes that the veteran's representative 
criticized the adequacy of the July 2002 VA examination, in 
part, because the treatment records were not requested until 
after the examination.  A review of the claims folder 
reflects that the location of these records is after that of 
the examination report, which does indicate that the 
treatment records were obtained subsequent to the 
examination.  However, the lack of these treatment records 
does not change the examiner's objective medical findings, 
which reflect no current, chronic disability of the low back, 
especially as no such disability is shown by the treatment 
records.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a low back disorder, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


